Title: [Notes of Debates in the Continental Congress] Oct. 3 [i.e. 4].
From: Adams, John
To: 


       Johnson. I should be for the Resolutions about Imports and Exports, standing, till further order.
       I should be vs. giving up the Carriage. The Grower, the Farmer gets the same, let who will be the Exporter. But the Community does not. The Shipwright, Ropemaker, Hempgrower, all Shipbuilders, the Profits of the Merchant are all lost, if Foreigners are our sole Carriers, as well as Seamen, &c. I am for the Report standing, the Association standing.
       J. Rutledge. The Question is whether We shall shut our Ports entirely, or adhere to the Association. The Resolutions we come to, ought to be final.
       Lee. N. Carolina is absent. They are expected every Hour. We had better suspend a final Determination. I fear our determination to stop Trade, will not be effectual.
       Willing. N.C. promised to put themselves in the same situation with other Colonies.N. York have done the same. Our Gold is lok’d up, at present. We ought to be decisive. Interest is near and dear to Men. The Committee of Secrecy find Difficulties. Merchants dare not trade.
       Deane. Sumptuary Laws, or a Non Importation were necessary, if We had not been oppressed. A Non Exportation was attended with Difficulty. My Colony could do as well as others. We should have acquiesced in an immediate Non Export. or a partial one. Many voted for it as an Object in Terrorem. Merchants, Mechanicks, Farmers, all call for an Establishment.
       Whether We are to Trade with all Nations except Britain, Ireland and West Indies, or with one or two particular Nations, We cannot get ammunition without allowing some Exports, for The Merchant has neither Money nor Bills, and our Bills will not pass abroad.
       R. R. Livingston. We should go into a full Discussion of the Subject. Every Gentleman ought to express his Sentiments. The 1st Q. is how far we shall adhere to our Association—What advantages we gain, What Disadvantages we suffer, by it. An immediate Stoppage last year would have had a great Effect: But at that time the Country could not bear it. We are now out of Debt, nearly.
       The high Price of Grain in B. will be an advantage to the Farmer. The Price of Labour is nearly equal in Europe. The Trade will be continued and G.B. will learn to look upon America as insignificant. If We export to B. and dont import, they must pay Us in Money. Of great Importance that We should import. We employ our Ships and Seamen. We have nothing to fear but Disunion among ourselves. What will disunite us, more than the Decay of all Business. The People will feel, and will say that Congress tax them and oppress them worse than Parliament.
       Ammunition cannot be had unless We open our Ports. I am for doing away our Non Exportation Agreement entirely. I see many Advantages in leaving open the Ports, none in shutting them up. I should think the best way would be to open all our Ports. Let us declare all those Bonds illegal and void. What is to become of our Merchants, Farmers, Seamen, Tradesmen? What an Accession of Strength should We throw into the Hands of our Enemies, if We drive all our Seamen to them.
       Lee. Is it proper that Non Export. Agreement should continue. For the Interest of Americans to open our Ports to foreign Nations, that they should become our Carriers, and protect their own Vessells.
       Johnson. Never had an Idea that We should shut our Export. Agreement closer than it is at present. If We leave it as it is, We shall get Powder by Way of N. York, the lower Counties and N. Carolina. In Winter our Merchants will venture out to foreign Nations. If Parliament should order our Ships to be seized, We may begin a Force in Part to protect our own Vessells, and invite Foreigners to come here and protect their own Trade.
       J. Rutledge. We ought to postpone it, rather than not come to a decisive Resolution.
       
       Lee. We shall be prevented from exporting if B. Power can do it. We ought to stop our own Exports, and invite foreign Nations to come and export our Goods for Us.
       I am for opening our Exportations to foreigners farther than We have.
       Willing. The Gents, favorite Plan is to induce foreigners to come here. Shall We act like the Dog in the Manger, not suffer N.Y. and the lower Counties and N. Carolina to export because We cant. We may get Salt and Ammunition by those Ports. Cant be for inviting foreigners to become our Carriers. Carriage is an amazing Revenue. Holland and England have derived their maritime Power from their Carriage. The Circulation of our Paper will stop, and lose its Credit without Trade. 7 Millions of Dollars have been struck by the Continent and by the separate Colonies.
       Lee. The End of Administration will be answered by the Gentns. Plan. Jealousies and Dissensions will arise and Disunion and Division. We shall become a Rope of Sand.
       Zubly. The Q. should be whether the Export should be kept or not.
       Chace. I am for adhering to the Association and think that We ought not to determine these Questions this day. Differ from R. Livingston, our Exports are to be relaxed except as to Tobacco and Lumber. This will produce a Disunion of the Colonies. The Advantage of cultivating Tobacco is very great. The Planters would complain. Their Negro females would be useless without raising tobacco.
       That Country must grow rich that Exports more than they import. There ought not to be a partial Export to Great Britain. We affect the Revenue and the Remittance, by stopping our Exports. We have given a deadly Blow to B. and Ireland, by our Non Export. Their People must murmur, must starve. The Nation must have become Bankrupt before this day if We had ceased Exports at first. I look upon B., I. and W.I. as our Enemies, and would not trade with them, while at War.
       We cant support the War and our Taxes, without Trade. Emissions of Paper cannot continue. I dread an Emission for another Campaign. We cant stand it without Trade.
       I cant agree that N.Y., the lower Counties and N. Carolina, should carry on Trade. Upon giving a Bond, and making Oath, they may export. I am vs. these Colonies trading according to the restraining Act. It will produce Division. A few Weeks will put us all on a footing. N. York &c. are now all in Rebellion as the Ministry call it, as much as Mass. Bay.
       We must trade with foreign Nations, at the Risque indeed. But We may export our Tobacco to France, Spain or any other foreign Nation. If We treat with foreign Nations, We should send to them as well as they to Us.
       What Nation or Countries shall We trade with. Shall We go to there Ports and pay duties, and let them come here and pay none.
       To say you will trade with all the World, deserves Consideration.
       I have not absolutely discarded every Glimpse of a Hope of Reconciliation. Our Prospect is gloomy. I cant agree, that We shall not export our own Produce. We must treat with foreign Nations upon Trade. They must protect and support Us with their Fleets.
       When you once offer your Trade to foreign Nations, away with all Hopes of Reconciliation.
       E. Rutledge. Differs with all who think the Non Exportation should be broke, or that any Trade at all should be carried on.
       When a Commodity is out of Port, the Master may carry it where he pleases.
       My Colony will receive your Determination upon a general Non Export. The People will not be restless. Proposes a general Non Export, untill next Congress.
       Our People will go into Manufactures, which is a Source of Riches to a Country. We can take our Men from Agriculture, and employ them in Manufactures.
       Agriculture and Manufactures cannot be lost. Trade is precarious.
       R. R. Livingston. Not convinced by any Argument. Thinks the exception of Tobacco and Lumber, would not produce Disunion. The Colonies affected can see the Principles, and their Virtue is such that they would not be disunited.
       The Americans are their own Carriers now, chiefly. A few British Ships will be out of Employ.
       I am vs. exporting Lumber. I grant that if We trade with other Nations, some of our Vessells will be seized and some taken. Carolina is cultivated by rich Planters—not so in the northern Colonies. The Planters can bear a Loss and see the Reason of it. The northern Colonies cant bear it.
       Not in our Power to draw People from the Plough to Manufactures.
       We cant make Contracts for Powder, without opening our Ports. I am for exporting where B. will allow Us, to Britain itself. If We shut up our Ports, We drive our Sailors to Britain. The Army will be supplied, in all Events.
       Lee makes a Motion for 2 Resolutions. The Trade of Virginia and Maryland may be stopped by a very small naval Force. N. Carolina is badly off. The Northern Colonies are more fortunate.
       The Force of G.B. on the Water being exceedingly great, that of America, almost nothing—they may prevent allmost all our Trade, in our own Bottoms.
       G.B. may exert every Nerve next Year, to send 15, 20, or even 30,000 Men to come here.
       The Provisions of America, are become necessary to several Nations. France is in Distress for them. Tumults and Attempts to destroy the Grain in the Year Ear, England has turned Arable into Grass—France into Vines. Grain cant be got from Poland, nor across the Mediterranean. The Dissentions in Poland continue. Spain is at War with the Algerians, and must have Provisions. It would be much safer for them to carry our Provisions than for Us. We shall get necessary Manufactures and Money and Powder.
       This is only a temporary Expedient, at the present Time, and for a short Duration—to End when the War ends. I agree We must sell our Produce. Foreigners must come in 3 or 4 Months. The Risque We must pay, in the Price of our Produce. The Insurance must be deducted. Insurance would not be high to foreigners on account of the Novelty. It is no new Thing. The B. Cruizers will be the Danger.
      